Citation Nr: 0200835	
Decision Date: 01/24/02    Archive Date: 02/05/02	

DOCKET NO.  94-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977, with prior unverified service of 8 months and 6 days.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1993 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a chronic respiratory disorder.  In a 
May 1996 decision, the Board found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a chronic respiratory 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which found that new and material evidence had been presented 
or secured, and remanded the matter to the Board for a 
decision on the merits.

In June 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2001.


FINDINGS OF FACT

1.  The preponderance of the medical evidence demonstrates 
that the veteran's current respiratory disorder is not 
related to any incident or manifestation during active 
service, to include inhalation of ammonia fumes.

2.  Specialists in pulmonary medicine have attributed the 
veteran's current respiratory disorder to an allergic 
process, which is not related to his active service.



CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish service connection for a chronic respiratory 
disorder.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA has been complied with.  The Board will, therefore, 
proceed to consider the veteran's claim on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326 (a).

Evidence

The veteran's service medical records disclose that, in 
October 1974, he was seen for a complaint of a stuffy nose, 
sore throat, and productive cough for three weeks.  On 
examination, his throat was injected; there were decreased 
breath sounds over the right base of the chest, with no rales 
or wheezes.  A chest X-ray showed fluffy infiltrates in the 
left and right lower lobes.  The impression was pneumonia.  
Erythromycin, Robitussin, and bed rest for 2 to 8 hours were 
prescribed.  Three days later, a physical examination was 
within normal limits; the veteran's chest was clear.  The 
impression was resolving pneumonia.

In a report of medical history for reenlistment in January 
1975, the veteran denied having:  Shortness of breath; pain 
or pressure in the chest; a chronic cough; or asthma.  At an 
examination in January 1975, his lungs and chest were 
evaluated as normal.

In February 1975, the veteran was seen at a dispensary for a 
cold.  In September 1975, he complained of having a cold for 
a week.  In October 1975, he was treated for a chest cold.  
In November 1975, he was treated for a viral cold.

In a report of medical history in February 1977 the veteran 
denied having:  Shortness of breath; pain or pressure in the 
chest; a chronic cough; or asthma.  At an examination in 
February 1977, his lungs and chest were evaluated as normal.

In April 1977, the veteran had an upper respiratory 
infection, and the assessment was flu.  Later in April 1977, 
the impression was allergic bronchitis.  In May 1977, the 
veteran was treated for bronchitis and laryngitis with 
tetracycline, Dimetapp, and Robitussin.  

In an application for compensation or pension which he filed 
in March 1978, the veteran made no reference to a respiratory 
condition.

At a VA examination in April 1978, the veteran's respiratory 
system was clear to percussion and auscultation.  A chest X-
ray showed no evidence of active cardiopulmonary disease.

In September 1983, the veteran was evaluated at a VA 
outpatient clinic for hypertension and status post viral 
encephalitis.  At that time, his lungs were clear to 
percussion and auscultation.  In October 1983, he was treated 
at an emergency room for sore throat, cough, and myalgias.  
The impression was viral syndrome versus mild bronchitis.  
Follow-up visits in November 1983, December 1983, and January 
1984 revealed no respiratory symptoms; the lungs were clear 
to percussion and auscultation.  Private clinical records 
dated in June and July 1984 contain no mention of respiratory 
disease.  VA clinical records dated in 1985 contain no 
references to respiratory disease.

Service medical records and postservice medical records show 
that the veteran was free of chronic respiratory pathology, 
including asthma, until mid-1988, which was 11 years after 
his separation from service.  VA treatment reports dated 
during the late 1980s and 1990 noted that the veteran was 
treated for bronchospasm, bronchitis, and asthma.  In October 
1988, it was reported that he was hospitalized for 
asthma/chronic obstructive pulmonary disease.

The veteran was treated for asthma at a private medical 
center in November 1991 and March 1992.

The veteran received VA inpatient care for asthma during the 
early 1990s.

Asthma was noted by VA when the veteran was examined in 
February 1993.  Moderate to severe asthma was noted by VA 
when the veteran was seen on an outpatient basis in October 
1993.  A medical note was received in November 1993 from a VA 
physician who advised that an upper respiratory infection was 
aggravating the veteran's asthma.

In a statement received in August 1992, the veteran stated 
that, in boot camp, a drill instructor had the men stand in 
the showers and breathe ammonia as punishment.  In February 
1994, the veteran stated that the pneumonia which he had in 
October 1974 was most likely as the result of breathing 
ammonia gas.  

In October 1993, several VA physicians considered the medical 
issue of the etiology of the veteran's respiratory disorder 
which they were retreating at that time.

Dr. S. L. F. stated to whom it may concern that, 

This is a letter on behalf of [the 
veteran] regarding his lung disease.  
He has severe asthma and chronic 
bronchitis requiring frequent visits 
and chronic use of bronchodilators 
and steroids.  He relates a history 
of exposure to ammonia gas while in 
the service which caused a 
bronchitis/pneumonia episode that 
required treatment.  It is my 
opinion that, given the severity of 
his disease before and after that 
incident, that that exposure has 
probably contributed to his disease 
process that currently affects him.  
It is difficult to quantitate this, 
of course-but there is probably some 
contribution.  I have recommended he 
see a pulmonologist for a more 
formal opinion on this.

A VA staff physician stated in a progress note, 
IMP:  Moderate to severe asthma, now well-controlled on 
immunotherapy...still has difficulty with certain 
situations--cold or fume exposure.  Ammonia fumes can 
cause asthma-like condition in high dose exposures as 
occurred in [the veteran] in 1974.  His initial symptom 
in 1974 seem to have improved after several years, but 
symptoms of asthma have returned over the last three to 
four years.  We cannot exclude the possibility that 
current problems resulted from initial ammonia 
exposure.  However, the current symptoms he has seem to 
be allergic in nature, since they have responded to 
immunotherapy.  Our opinion would be that the current 
asthma is more likely atopic-allergic than resulting 
from a noxious exposure. 

The physician (whose signature was illegible) stated that the 
case was staffed with Dr. M. P.-G., a pulmonologist.  

Dr. M. P.-G., stated in a letter to the veteran that, 

In this brief letter, I will 
summarize your condition.  At your 
October 26, 1993, pulmonary clinic 
appointment, I reviewed your medical 
records from 1974-1977.  It is 
certainly plausible to conclude that 
the problems you had with pneumonia, 
bronchitis and upper respiratory 
infections during this period of 
time were related to airway injury 
due to your exposure to ammonia 
fumes (which can cause asthma-like 
conditions) while in boot camp.  You 
indicated to me that during the 
period from 1977 to approximately 
1987 you had no respiratory 
problems.  I do not think it is 
likely that the recurrent asthmatic 
problems you have had since 1987 are 
related to the ammonia exposure.  
Patients with allergies are prone to 
develop asthma, and your current 
allergies and asthma are not likely 
service related.  These are the 
points I made to you when I spoke to 
you in clinic.  

In February 1997, Lawrence Hennessey, M.D., a private 
specialist in allergy and immunology, stated in a letter to 
the veteran, "In summary, you have a long history of asthma 
with frequent pneumonia and bronchitis which began after 
exposure to ammonia fumes while you were in the military 
service.  I agree with your pulmonologist Dr. [P.-G.] that 
exposure to this and similar irritants can trigger asthma-
like symptoms.  You also have a history of hypertension which 
is made worse when your asthma is symptomatic."

At a VA respiratory examination in June 1999, the veteran 
gave a history of having been exposed to ammonia fumes in 
Marine boot camp approximately 45 days after beginning his 
basic training and subsequently developing pneumonia 
approximately one week later.  The examiner reported that:  
The veteran appeared to have allergic rhinitis with asthma 
which is exacerbated by stress and anxiety; and he had 
chemical-induced pneumonitis with recurrent bronchitis while 
in the Marine Corps.  The examiner reported, "The 11-year 
interim between his symptoms during his Marine Corps training 
and duty and the onset of subsequent symptoms indicates that 
his current respiratory problems are unrelated to his 
military service."

In an addendum to the examination report, the pulmonary 
specialist who examined the veteran in June 1999 stated that 
he had reviewed the claims folder, including the veteran's 
service medical records and the statements by the VA 
physicians in 1993.

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

In the veteran's case, the issue before the Board is whether 
his current respiratory disability is related to any incident 
or manifestation during his active service.  A number of 
physicians have offered opinions on the question of medical 
causation in the veteran's case: whether his claimed exposure 
to ammonia fumes while on active duty, or some other incident 
or event while he was on active duty, resulted in the 
respiratory disorder or disorders which he has had since the 
late 1980s, which was more than a decade after his separation 
from service.  (The Board notes that physicians have 
apparently accepted the history provided to them by the 
veteran of having been exposed to ammonia fumes while on 
active duty, although the veteran's service medical records 
are negative for any such event and the veteran has never 
submitted any evidence to corroborate his assertion that he 
was exposed to ammonia fumes.)  The two specialists in 
pulmonary medicine who have considered that question, Dr. M. 
P.-G. in 1993 and the VA examiner in June 1999, found that 
there was no such relationship.  They pointed out that, from 
his separation from service in June 1977 until the late 
1980s, the veteran's respiratory system was asymptomatic.  
They attributed his current respiratory disorder to an 
allergic process.  No physician has actually offered an 
opinion that inhalation of ammonia fumes in 1974 caused a 
respiratory disorder in the late 1980s.  The most that any 
physician not a pulmonary specialist has said was that the 
incident described by the veteran, inhaling ammonia fumes, 
may have contributed in some way to his current respiratory 
disorder.  However, those physicians offered no rationale as 
to how the veteran's respiratory system, which was 
asymptomatic for over a decade, could have had a delayed 
reaction in the late 1980s to anything inhaled in 1974.  For 
these reasons, the Board finds that the opinions of the 
pulmonary specialists, who have more expertise in this field 
than do the other physicians, have greater probative value 
than the opinions of the other physicians.  Therefore, the 
Board concludes that the preponderance of the competent 
evidence of record is against the veteran's claim, and 
entitlement to service connection for a chronic respiratory 
disorder is not established.  38 U.S.C.A. §§ 1110, 1131.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

ORDER

Service connection for a chronic respiratory disorder is 
denied.



_____________________________
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

